Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 7,479,040) in view of DE102011003964 (hereafter DE ‘964). 
Claim 1:	 Cho in Figures 1-2 discloses a cover (cap structure 20) for electrically coupling a plurality of storage cells (11) of an electrical energy storage module 10), comprising: 
electrically conductive contact sockets (insertion grooves 22, 22’) which are embedded in an electrically insulating material (27) of the cover and into which poles (13, 14) of the storage cells (11) are insertable so as to make electrical contact;
 two connections (13, 14) , one of which forms a positive pole and the other of which forms a negative pole of the electrically coupled storage cells (11); and 
a plurality of conductor tracks (26) that electrically couple the storage cells (11)  in a predefined manner, wherein 
the conductor tracks (26) are completely accommodated inside the cover (20), and
 the cover (20) is mountable on the storage cells (11) such that the cover (20) is releasable in a non-destructive manner (col. 3: 46-51)(col. 3:3-col. 4: 9). See also entire document.
Cho does not disclose that the electrically conductive sockets taper inward on their inner sides.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sockets of Cho to comprise other shaped, including a tapered shape, depending upon the shape of the battery.
One having ordinary skill in the art would have been motivated to make the modification to provide a lid having receiving elements for the battery cells that would have advantageously saved a further assembly step in the manufacturing of the battery module, (paragraphs [0013]-[0014]), thus providing cost advantages associated with the manufacturing and assembly of the battery modules. 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 DE ‘946 further discloses that the contact sockets are conical on their inner sides.
In particular, storage cells (12) comprising electrically conductive contact sockets (38). DE ‘964 in paragraph [0043] discloses that there are also other embodiments of the receiving elements (38) possible; and, the embodiment depends on the shape of the battery cells (12).

One having ordinary skill in the art would have been motivated to make the modification to provide a lid having receiving elements for the battery cells that would have advantageously saved a further assembly step in the manufacturing of the battery module, (paragraphs [0013]-[0014]), thus providing cost advantages associated with the manufacturing and assembly of the battery modules. 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein  the Cho combination discloses that the cover (20 of Cho) has an at least three-layer structure (27, 25, 21, of Cho), wherein a conductor track layer (26, of Cho which corresponds to the conductive bridges 20 of DE ‘946) is embedded between two electrically insulating cover layers (layer 27 of Cho, and the electrically conductive material of the bridges as per paragraphs [0045] and [0047], of DE ‘946).  
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the DE ‘946 further discloses that the cover has a cavity for liquid coolant or refrigerant.
In particular, DE ‘946 in paragraph [0049] discloses a cover having a cavity (channel 22) for liquid coolant or refrigerant.

One having ordinary skill in the art would have been motivated to make the modification to provide a lid that would have exhibited a function of a cooling plate, thus reducing the overall height of the lid, and ensuring efficient cooling of the battery cells, the terminal, and the bridges.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 and 4 wherein DE ‘946 further discloses that the cavity is adjacent to the conductor tracks (bridges 20), but is outside the conductor tracks (bridges 20)(see Figure 1 of DE ‘946). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 and 4 wherein DE ‘946 further discloses that the cover (14) respectively has an inlet and an outlet (connections 30) which open into the cavity and via which coolant or refrigerant is supplied and discharged (paragraph [0052]). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 and 4 wherein DE ‘946 further discloses that the coolant is a phase change material (paragraph [0052], lines 358 and 359 discloses a coolant which, in a known manner, removes heat by changing states). 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Cho further discloses that the plurality of conductor tracks (26) couple the storage cells (11) in series (col. 3: 18-23). 
Claim 10: The rejection of claim 10 is as set forth above in claim 1 wherein the Cho combination discloses an electrical energy storage module (10 of Cho), comprising: a cover according to the Cho combination set forth above in claim 1; and a multiplicity of storage cells (11) which are electrically coupled using the cover )pf the Cho combination). 
Claim 11:	The rejection of claim 11 is as set forth above in claims 1 and 10 wherein the DE ‘946 further discloses that the storage cells are lithium ion batteries (paragraph [0005]).
Claim 12:	The rejection of claim 12 is as set forth above in claims 1 and 10 wherein Cho further discloses a motor vehicle (col. 1: 24-27 and col. 5: 8-11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 7,479,040) in view of DE102011003964 (hereafter DE ‘964) as applied to claims 1 and 4 above, and further in view of WO 2018021084 (hereafter WO ‘084).
Cho and DE ‘964 are as applied, argued and disclosed above and incorporated herein.
Claim 8:	The Cho combination does not disclose that the cavity for the coolant or refrigerant is provided by a pipe which, in order to form the conductor 
WO ‘084 in Figures 1-5 disclose a cavity for the coolant or refrigerant that provided by a pipe which, in order to form the conductor tracks, is coated with electrically conductive material in sections  or is composed of sections of electrically conductive material and electrically insulating material. See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified cavity of the Cho combination by incorporating the pipe of WO ‘084.
One having ordinary skill in the art would have been motivated to make the modification to provide a conductive member with a cooling function that would have made it possible to cope with large current while avoiding an increase in both size and distribution space.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729